Citation Nr: 0328430	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1961 to 
October 1964 and from January 1965 to December 1970.  He also 
had subsequent National Guard and Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana.


REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that a VA examination of the veteran's 
service-connected PTSD has not been conducted since June 
2000.  While a July 2003 VA progress note provides a lengthy 
discussion of the veteran's PTSD, the provider indicated that 
records of current treatment would be useful in determining 
the veteran's current status.  The veteran indicated during 
the July 2003 encounter that he continued to be treated by 
Dr. Walter.  Although the file contains an August 2001 
evaluation report from Dr. Elizabeth Walter, records of more 
recent treatment have not been associated with the claims 
folder.

Finally, the Board notes that the claims folders contain 
evidence indicating that the veteran has been in receipt of 
Social Security Disability benefits.  It is unclear whether 
the veteran continues to receive such benefits.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents relied upon by SSA in 
adjudicating the claim.  See Baker v. West, 11 Vet.App. 163 
(1998) and Hayes v. Brown, 9 Vet.App. 67 (1996).

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the RO should 
request the veteran to complete and 
return the proper release to allow it to 
obtain records of treatment by Elizabeth 
Walter, M.D.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence properly identified 
but not provided by the appellant.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO should so inform the 
appellant and his representative, and 
request them to provide such evidence.

3.  The RO should also request the SSA to 
provide a copy of any SSA decision 
awarding or denying the veteran 
disability benefits and copies of the 
records on which any such decision was 
based, as well as any subsequent 
disability determinations with the 
records upon which those determinations 
were made.

4.  Then, the veteran should be provided 
a VA examination by a psychiatrist or 
psychologist to determine the extent of 
impairment from his PTSD.  The claims 
folders, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Any necessary tests should be performed, 
and all clinical manifestations of the 
veteran's PTSD should be reported in 
detail.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related to the 
PTSD.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related to the PTSD.  The examiner should 
explain what the assigned score 
represents.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report must be typed.

5.  Thereafter, the RO should review the 
claims files and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then readjudicate the 
issue of entitlement to a higher initial 
evaluation for PTSD.  In considering the 
veteran's claim the RO should ensure that 
both the old and new diagnostic criteria 
for mental disorders are considered.  The 
RO should also give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




